 1   FAEGRE BAKER DANIELS LLP
     TARIFA B. LADDON (Pro Hac Vice)
 2   tarifa.laddon@faegrebd.com
     THEODORE O’REILLY (Pro Hac Vice)
 3   theodore.oreilly@faegrebd.com
 4   11766 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90025
 5   Telephone: (310) 500-2090
     Facsimile: (310) 500-2091
 6   Attorneys for Defendants
 7   Biomet, Inc.; Biomet Orthopedics, LLC; and
     Biomet U.S. Reconstruction, LLC
 8   JAMES MORRIS LAW FIRM
 9   JAMES A. MORRIS, JR. (Pro Hac Vice)
     jmorris@jamlawyers.com
10   4111 W. Alameda Ave., Suite 611
     Burbank, CA 91505-4164
11   Telephone: (747)283-1144
     Facsimile: (747283-1143
12   Attorneys for Plaintiff
13   Mitchell Gonzalez

14   [Additional attorneys listed on following page.]

15                             UNITED STATES DISTRICT COURT
16                              FOR THE DISTRICT OF NEVADA
17   MITCHELL GONZALEZ,                                 Case No. 2:18-cv-01744-GMN-EJY
18
                          Plaintiff,                    Honorable Gloria M. Navarro
19   v.                                                 Honorable Elayna J. Youchah.

20                                                      JOINT STIPULATION TO
     BIOMET, INC.; BIOMET ORTHOPEDICS,                  CONTINUE INTERIM STATUS
21   LLC; and BIOMET U.S.                               REPORT DEADLINE FROM
     RECONSTRUCTION, LLC,                               ORIGINAL SCHEDULING ORDER
22
                          Defendants.                   (DKT. NO. 215)
23
24                                                      Amended Complaint: February 7,
                                                        2014
25
                                                        Case Transferred: September 10, 2018
26
27
28

                                                  1
 1   ALVERSON TAYLOR & SANDERS
     LEANN SANDERS (Nevada Bar No. 390)
 2   lsanders@alversontaylor.com
     6605 Grand Montecito Pkwy, Suite 200
 3   Las Vegas, NV 89149
     Telephone: (702) 384-7000
 4   Facsimile: (702) 385-7000
 5   Attorneys for Defendants
     Biomet, Inc.; Biomet Orthopedics, LLC; and
 6   Biomet U.S. Reconstruction, LLC
 7   WETHERALL GROUP, LTD.
     Peter C. Wetherall
 8   pwetherall@wetherallgroup.com
     9345 W. Sunset Road, Suite 100
 9   Las Vegas, NV 89148
     Telephone: (702) 838-8500
10   Facsimile: (702) 837-5081
11   Attorneys for Plaintiff
     Mitchell Gonzalez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
 1          Plaintiff Mitchell Gonzalez (“Plaintiff”), together with Defendants Biomet Inc.;
 2   Biomet Orthopedics, LLC; Biomet U.S. Reconstruction, LLC; and Biomet Manufacturing,
 3   LLC (collectively, “Biomet,” and together with Plaintiff, the “Parties”), by and through their
 4   respective undersigned counsel, respectfully move the Court for an extension of the interim
 5   status report deadline originally set in the first Scheduling Order issued by this Court on
 6   July 15, 2019 (Dkt. No. 215), in order to be current with the newly extended discovery
 7   deadlines in the Amended Scheduling Order (Dkt. No. 225). In support of their stipulation,
 8   the Parties state as follows:
 9          1.       This case involves a variety of product liability claims against Biomet due to
10   Plaintiff’s use of the Biomet M2a Metal-on-Metal Hip Replacement System.
11          2.       This case was consolidated into the United States District Court for the
12   Northern District of Indiana in the South Bend Division, where Judge Robert L. Miller, Jr.
13   presides over In Re: Biomet M2a Magnum Hip Implant Products Liability Litigation (MDL
14   2391), cause number: 3:12-MD-2391 (“Biomet M2a Magnum MDL”). Judge Miller
15   transferred this case to this Court on September 10, 2018. See Dkt. 192.
16          3.       After remand, this Court issued a Scheduling Order on July 15, 2019, setting a
17   fact discovery deadline of December 13, 2019, an expert discovery deadline of March 20,
18   2020, and an interim status report deadline of January 17, 2020, among other pretrial dates.
19   Dkt. No. 215.
20          4.       On November 18, 2019, this Court granted the Parties’ stipulation to extend
21   discovery deadlines, setting a new fact discovery deadline of April 10, 2020 and an expert
22   discovery deadline of August 21, 2020. Dkt. No. 225.
23          5.       The Parties’ stipulation to extend discovery deadlines in November 2019
24   inadvertently did not seek an extension of the interim status report deadline, so the January
25   17, 2020 deadline for the interim status report is technically still current.
26          6.       L.R. 26-3 requires the Parties to submit an interim status report proposing
27   trial-related information to the court “not later than 60 days before the discovery cut-off.”
28   The Parties have conferred and agree that discussion of trial-related proposals would be

                                                     3
 1   better suited to a later time (but still in compliance with L.R. 26-3) in light of the newly
 2   Amended Scheduling Order extending discovery deadlines. The Parties agree that they
 3   need to be closer to completing discovery before focusing their efforts on trial;
 4   consequently, submitting an interim status report on January 17, 2020 would be premature
 5   and not helpful to the Court since discovery will not be complete for at least another 200
 6   days.
 7           7.    The Parties therefore request that the Court approve this Stipulation and
 8   extend the interim status report deadline from January 17, 2020 to June 22, 2020, which is
 9   60 days from the close of discovery in this matter and is therefore compliant with L.R. 26-3.
10           8.    This request does not affect a trial date, as one has not yet been set.
11           9.    This request is not made for the purpose of delay.
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    4
 1          IT IS HEREBY STIPULATED AND REQUESTED, by and between the Parties
 2   and their respective counsel, that the interim status report deadline be extended from
 3   January 17, 2020 to June 22, 2020.
 4
 5   Dated: January 17, 2020               FAEGRE BAKER DANIELS LLP
 6
 7                                         By: /s/ Theodore O’Reilly
                                              TARIFA B. LADDON
 8                                            THEODORE O’REILLY
 9                                              Attorneys for Defendants
10                                              BIOMET, INC.; BIOMET ORTHOPEDICS,
                                                LLC; AND
11                                              BIOMET U.S. RECONSTRUCTION, LLC

12   Dated: January 17, 2020               JAMES MORRIS LAW FIRM

13                                         By: /s/ James A. Morris, Jr.
                                               JAMES A. MORRIS, JR.
14
15                                               Attorneys for Plaintiff
                                                 MITCHELL GONZALEZ
16
17
18
19
                                               IT IS SO ORDERED:
20
21
22                                             UNITED STATES MAGISTRATE JUDGE
23                                                         January 21, 2020
                                               DATED:
24
25
26
27
28

                                                   5
